In an action to foreclose a mortgage on real prop'erty," plaintiffs appeal from so much of an order as dismissed the complaint pursuant to subdivision 6 of rule 107 of the Rules of Civil Practice. Order, insofar as appealed from, affirmed, with $10 costs and disbursements, with leave to plaintiffs to serve an amended complaint within ten days from the entry of the order hereon. The mortgage was executed in 1929 and matured, by its terms, in 1936. The complaint, among other things, alleged defaults in the payment of installments of principal beginning in 1935; and nonpayment of the interest which became due on October 17,1938, and quarterly thereafter until April 17, 1945. The action was commenced by the service of the summons and complaint on June 27, 1945. The cause of action accrued at the expiration of the twenty-day grace period following October 17, 1938, and the action was, therefore, barred by the six-year Statute of Limitations (Civ. Prac. Act, § 47-a). (Cf. Kirschner v. Cohn, 270 App. Div. 126.) Hagarty, *999Acting P. J., Carswell, Johnston, Adel and Lewis, JJ., concur. [185 Misc. 530.] [See post, p. 1049.]